Citation Nr: 1207688	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability before December 15, 2000, including on an extraschedular basis.  

2.  Entitlement to an initial rating for residuals of a left heel fracture higher than 10 percent before June 11, 2007, and an initial rating higher than 20 percent from June 11, 2007. 

REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney  

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1955 to April 1958 and from October 1966 to August 1968.  He also was a member of the United States Army Reserve and the Army National Guard, during which he performed periods of active and inactive duty for training. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran appeared at a hearing before one of the undersigned Veterans Law Judges.  A transcript of the hearing is in the Veteran's file. 

In February 2009, the Board denied the claim for a total disability rating for compensation based on individual unemployability.  The Veteran appealed the Board's decision to the United States Court of Appeals For Veterans Claims (Court).  In a Memorandum Decision in March 2011, the Court vacated the Board decision's and remanded the case to the Board for further adjudication. 

In July 2011, the Veteran requested another hearing before Board hearing, which was held in November 2011 by a second Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  At the hearing and on the record, the Veteran through counsel waived the right for an additional hearing before a third Veterans Law Judge, constituting the panel that would decide the appeal.  38 U.S.C.A. § 7102(a); Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO. 





Other Preliminary Matter 

In a rating decision in February 2008, the RO granted service connection for residuals of a left heel fracture and assigned initial stage ratings of 10 percent, effective from the date of service connection, October 19, 1995, to June 10, 2007, and of 20 percent from June 11, 2007.  The RO notified the Veteran of the rating decision by letter, dated May 13, 2008.  In July 2008, in writing, through counsel, the Veteran indicated that he was not appealing the ratings of the left heel disability. In May 2009, in writing and through counsel, the Veteran filed a notice of disagreement with the ratings for the left heel.  The document did not have a postmark and the document was received by VA with a date stamp of May 18, 2009.    

Under 38 C.F.R. § 20.204(c), withdrawal of an appeal does not preclude filing a new notice of disagreement, provided such filing would be timely.  Under 38 C.F.R. § 20.304, a notice of disagreement with a determination by the agency of original jurisdiction must be filed within one year from the date that that agency mails notice of the determination.  Under 38 C.F.R. § 20.305, whether a document is timely filed depends on the postmark date.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating the 5-day period, Saturdays, Sundays and legal holidays are excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  

As the notice of disagreement did not have a postmark, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA, that is, by May 13, 2009, and by excluding the Saturday and Sunday, two days, between the 13th and 18th, the notice of disagreement was timely filed within one year one year from May 13, 2008, the date that the RO mailed the notice of the rating decision.  



As the RO has not had the opportunity to issue a statement of the case addressing the initial claim for increase for the left heel disability, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 

REMAND

On the claim for a total disability rating for compensation based on individual unemployability, before December 15, 2000, a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from a common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic. 38 C.F.R. § 4.16(a).  

Before December 15, 2000, the Veteran's combined rating for his service-connected disabilities was 50 percent, which do not meet the minimum schedular requirement for a total disability rating under 38 C.F.R. § 4.16(a). 

In a rating decision in July 2006, the RO granted the total disability rating, effective December 15, 2000, the date that the combined ratings for the service-connected disabilities met the threshold requirement of one 60 percent disability based on disabilities from a common etiology.  




Although the Veteran did not meet the threshold requirements for a schedular total disability rating, when a Veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

In its decision, in the context of extraschedular consideration under 38 C.F.R. § 4.16(b), the Court found that the Board failed to address evidence favorable to the claim, namely, a [VA] record in July 2001, containing a history that the Veteran had been disabled from work since a fall off a ladder in 1994 [resulting from a service-connected disability].  The Court also found that the Board erred by relying on the absence of evidence of unemployability, rather than on affirmative evidence of employability.  

Consistent with the Court's decision, before deciding the claim, further procedural and evidentiary development is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  On the claim for initial ratings for residuals of a left heel fracture higher than 10 percent before June 11, 2007, and an initial rating higher than 20 percent from June 11, 2007, furnish the Veteran and his attorney a statement of the case.  In order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.    







2.  Arrange to have the Veteran's file reviewed by physician for an opinion on whether the Veteran was capable of employment, such as sedentary employment, outside of his trade as a house painter before December 15, 2000, considering that the Veteran has one year of college and his service-connected disabilities were orthopedic, namely, residuals of a right ankle fracture, rated 20 percent; residuals of a left heel fracture, rated 10 percent; residuals of right knee meniscectomy, rated 10 percent; and degenerative joint disease of the right knee, rated 10 percent. 

3.  After the factual development, in accordance with 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability before December 15, 2000, to the VA's Director of Compensation and Pension for extra-schedular consideration.

4.  Upon completion of the above, adjudicated the claim for a total disability rating for compensation based on individual unemployability before December 15, 2000, on an extraschedular basis.  If the decision remains adverse to the Veteran, then provide him and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________
L. Howell
Veterans Law Judge
Board of Veterans' Appeals

__________________________
Derek R. Brown
Veterans Law Judge
Board of Veterans' Appeals



__________________________
George E. Guido Jr. 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



